Title: To George Washington from William Crawford, 1 May 1772
From: Crawford, William
To: Washington, George



Sir
May the 1 day 1772

I have Still Keept your Land but With much dificulty I turnd six men of in the first of March ho had built a house and cleared about 2 or 3 Acres for which paid them five pounds and I have Built houses on each part, four in all and Cleared som Land and hired a man to stay and Keep possesion till I Return as nothing will do now but parsision and hardly that I do not find I can get you the Quantety of Land you Spook to me for without I co[u]ld stay all Summer and be on the spot as People Croud out in such numb⟨ers⟩ the Like was never Seen I beleve thay Setled as Low as wheelin and som Lower down as Low as Grave Creek I have hord that ⟨the⟩y Charter Goverment is Confi[r]md but on what terms they Land will be I do not now.
Colo. Croghan is still survaying of Land and Selling to any body that will by but I can hear nothing of any Confirmation of his Grant by any Person but himself when the Survayor com up Vale Crawfo⟨rd⟩ will Attend the survay of your place at the Great Madows and have the Draft Sent you by the first oppertun⟨ity⟩. I am Sir your most Humb. Sarvant

W. Crawford

